Matter of Cynn (2018 NY Slip Op 02874)





Matter of Cynn


2018 NY Slip Op 02874


Decided on April 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 26, 2018

[*1]In the Matter of CAROLINE CYNN, an Attorney. (Attorney Registration No. 4972949)

Calendar Date: April 23, 2018

Before: McCarthy, J.P., Egan Jr., Devine, Mulvey and Rumsey, JJ.


Caroline Cynn, Tampa, Florida, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Caroline Cynn was admitted to practice by this Court in 2011 and lists a business address in Sun City Center, Florida with the Office of Court Administration. Cynn now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Cynn is presently delinquent in her New York attorney registration requirements, having failed to register for the biennial period beginning in 2017 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Cynn is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of
Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), she is ineligible for nondisciplinary resignation and her application must be denied (see Matter of Cunningham, 157 AD3d 1186, 1186 [2018]; Matter of Cotta, 157 AD3d 1185, 1186 [2018]). Further, any future application by Cynn must be supported by proof of her full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
McCarthy, J.P., Egan Jr., Devine, Mulvey and Rumsey, JJ., concur.
ORDERED that Caroline Cynn's application for permission to resign is denied.